Citation Nr: 1757851	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-29 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for lumbar spondylosis.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1992 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a December September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran initiated an appeal as to a claim for an increased rating in excess of 20 percent for a temporomandibular joint (TMJ) disability with bruxism, myalgia, and myositis.  The Veteran specifically requested a 30 percent evaluation for her TMJ disability in her November 2011 Notice of Disagreement.  In March 2015, the RO granted an increased rating of 30 percent for the Veteran's TMJ disability, effective from the start of the appeal period.  Therefore, the RO granted the full benefit sought, and the TMJ increased rating issue is no longer on appeal.  The Veteran also initiated an appeal as to entitlement to service connection for gastroesophageal reflux disease.  The RO granted service connection for GERD in March 2015, and the issue is no longer on appeal.  


FINDINGS OF FACT

1.  On June 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal concerning entitlement to an increased rating in excess of 20 percent for lumbar spondylosis.

2.  On June 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal concerning entitlement to service connection for depression.





CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal of entitlement to an increased rating in excess of 20 percent for lumbar spondylosis have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.204 (2017).

2.  The criteria for dismissal of the appeal of entitlement to service connection for depression have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege a specific error of fact or law.  38 U.S.C. § 7105.  An appellant or representative may withdraw any substantive appeal at any time on the record at a hearing or in writing before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  In a June 2017 statement that adheres to form and content requirements, the Veteran requested a withdrawal of her appeal.  38 C.F.R. § 20.204(b), (c).  Consequently, the Veteran has withdrawn her appeal, no allegation of error of fact or law remains, and the appeal is dismissed.


ORDER

The claim for entitlement to an increased rating in excess of 20 percent for lumbar spondylosis is dismissed.

The claim for entitlement to service connection for depression is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


